DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-36 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/854,986.  Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 1 of Application No. 16/854,986 describes a current detection apparatus that is akin to the current detection apparatus of claim 1 of the present application but differs in that it does not describe the 2n current path arrangement positions as being set so as to have adjacent two of the current path arrangement positions at each of n positions.  However, claim 16 of Application No. 16/854,986 depends on claim 1 and further states that the 2n current path arrangement positions are arranged as current path arrangement positions where two adjacent arrangement positions are provided at each of n positions.  Therefore, the current detection apparatus of claim 16 of Application No. 16/854,986 anticipates the current detection apparatus 

6.	Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of copending Application No. 16/854,986.  Although the claims at issue are not identical, they are not patentably distinct from each other.

	Independent claim 17 of Application No. 16/854,986 describes a manufacturing method for a current detection apparatus that is akin to the manufacturing method for a current detection apparatus of claim 19 of the present application but differs in that it does not describe setting the 2n current path arrangement positions by setting positions for arranging adjacent two of the current paths at each of n positions.  However, claim 32 of Application No. 16/854,986 depends on claim 17 and further states that, in the step of setting the 2n current path arrangement position, the 2n current path arrangement positions are arranged as current path arrangement positions where two adjacent arrangement positions are provided at each of n positions.  Therefore, the manufacturing method for the current detection apparatus of claim 32 of Application No. 16/854,986 anticipates the manufacturing method for a current detection apparatus of claim 19 of the present application.  To note, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Prior Art
7.	Suzuki et al. – US 2016/0223594
	This document discloses a current sensing apparatus for a three-phase motor comprising a sensing arrangement wherein a pair of magnetic sensors are provided for each phase of the three-phase motor (Fig. 14A; ¶196-198).  However, this document is silent on, in 

Claim Objections
8.	In light of the provisional nonstatutory double patenting rejections to independent claims 1 and 19, dependent claims 2-18 and 20-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JAS A SANGHERA/Examiner, Art Unit 2852